Citation Nr: 1819703	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James Knight











INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That rating decision, in part, denied service connection for PTSD.  

The case was previously before the Board in May 2015, when it was remanded to retrieve medical records, and for examination of the Veteran with a medical opinion.  The requested development has been completed.  

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran has diagnoses of various psychiatric disorders including major depressive disorder, adjustment disorder, and substance abuse disorders, which were not diagnosed until many years after service and are not etiologically related to service.

2.  The Veteran served in combat in Vietnam and was awarded the Combat Infantryman Badge (CIB).

3.  The probative evidence of record indicates that the Veteran does not meet the full criteria for a diagnosis of PTSD.  



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Psychoses may be presumed to have been incurred during active military service if they manifest to a degree of 10 percent within the first year following active service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  There is no evidence of a diagnosis of psychosis during service or within the first year after separation from service.  Accordingly, service connection on a presumptive basis is not warranted.  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed inservice stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran filed his claim for service connection for PTSD in March 2010; at that time he had been incarcerated for almost a decade.

Review of the Veteran's service treatment records does not reveal any complaints of, treatment for, or diagnosis of any psychiatric disorders.  On separation examination in 1970 psychiatric clinical evaluation was normal and the Veteran denied having nervous trouble.  

Much of the evidence of record are in the form of statements from the Veteran about his service in Vietnam and specific accounts of combat stressors he experienced during active service.  This is not where the Veteran's claim for service connection fails.  The evidence of record clearly establishes that he served in combat in Vietnam and was awarded the CIB.  Accordingly, the Board accepts as fact that the Veteran experienced combat stressors in Vietnam.  The examiner who conducted the May 2017 VA Compensation and Pension examination also accepted the Veteran's combat stressors as sufficient to support a diagnosis of PTSD.  However, the Veteran does not have PTSD; there is no diagnosis of record.  

In May 2017 a VA Compensation and Pension examination of the Veteran was conducted.  After full examination, and with consideration of the Veteran's combat stressors, the examiner indicated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  While the Veteran had the requisite stressors, he did not exhibit enough current symptoms to meet the criterion to warrant a diagnosis of PTSD.  For example, the examiner found the Veteran did not exhibit persistent avoidance of stimuli associated with the traumatic events or negative alterations in cognitions and mood associated with the traumatic events.  The Veteran was diagnosed with:  antisocial personality disorder; alcohol use disorder, in sustained remission; amphetamine use disorder, in sustained remission; cannabis use disorder, in remission; and cocaine use disorder in sustained remission.  

Prison medical records indicate that initial psychosocial evaluation was conducted in August 2001.  The ultimate diagnosis was major depressive disorder without psychotic features.  During the examination, the Veteran did not report any of his military experiences or stressors.  Subsequent records show that he was diagnosed with adjustment disorder with depressed mood beginning in approximately September 2002.  Records dated in June 2004 continue the same diagnosis.  An April 2003 noted indicated a history of major depressive disorder with psychosis, although based on the 2001 examination report the psychotic component is in question and is not reported any place else in the record.  

A June 2006 mental health services interview shows that the Veteran reported "he feels he has PTSD from Vietnam."  He reported current stressors related to his work and supervision in the prison and again he said "he suffers from combat trauma."  However, the diagnosis was again adjustment disorder and no evidence linked the diagnosis to his military service or to his reported combat stressors.  

A certificate dated May 2011 indicates that the Veteran successfully completed "12 hours of PTSD training."  However, no other evidence supports what this training was, or if the Veteran had a diagnosis of PTSD.  

Service connection for PTSD is not warranted.  There is simply no diagnosis of PTSD of record.  While the Veteran has stressors that support a diagnosis of PTSD, he does not meet the diagnostic criteria to support the diagnosis.  To the extent that there are notations of PTSD in the prison medical records they are in the form of self-reporting by the Veteran of his belief that he has the disability.  There is no confirmed diagnosis of record and the most probative evidence on this point is the VA examiner's report, which was made by a medical professional after examination of the Veteran and in consideration of his lay statements and relevant history.  

The current diagnosis on the 2017 VA Compensation and Pension examination is antisocial personality disorder; service connection cannot be granted for this.  Personality disorders are not diseases or injuries within the meaning of applicable legislation" for service connection purposes.  38 C.F.R. § 3.303(c) (2017).  

To the extent that there are diagnoses of other psychiatric disorders such as depression and adjustment disorder contained in the prison treatment records, these diagnoses do not fall within the appeal period.  They are dated prior to the Veteran's 2010 claim for service connection.  Moreover, medical records dated after 2010 do not show diagnoses for these psychiatric disorders.  The diagnoses of these disorders do not appear close enough in time to the appeal period to represent current diagnoses.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  

Finally, to the extent that the VA examination indicates diagnoses of alcohol and substance abuse disorders, albeit in remission, service connection cannot be granted for those disorders.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  An injury or disease incurred during active military, naval or air service shall not be deemed to have been incurred in line of duty if such injury or disease was the result of abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 U.S.C. § 105 (2012); 38 C.F.R. § 3.301 (2017). 

Notwithstanding the aforementioned, service connection for alcohol abuse is possible if the abuse of alcohol was acquired secondary to, or is a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (2001).  However, "veterans can only recover if they can adequately establish that their alcohol...abuse disability is secondary to or is caused by their primary service-connected disorder...Such compensation would only result where there is clear medical evidence establishing that the alcohol . . . abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol . . . abuse disability is not due to willful wrongdoing."  Id. at 1381.  In this case, there is no evidence linking any of the Veteran's alcohol or substance abuse disorders to any service-connected disability.  

In sum, the preponderance of the evidence is against a finding that the Veteran's current psychiatric disorders were diagnosed during service or for many years thereafter.  The preponderance of the evidence is also against a finding that there is a link between any current psychiatric disorder and active service.  The evidence does not support a diagnosis of PTSD.  Accordingly, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.




____________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


